DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-10 are pending in this application.
Claims 1 and 3-8 have been amended.
Claims 9 and 10 are new claims.  

Response to Arguments

With respect to the rejection under 35 USC 112 (b):  
Applicant’s amended Claims 1 and 3-8 have overcome the rejection.  The rejection is withdrawn.

With respect to the prior art rejections under 35 USC 103: 
Regarding Claims 1-8, Applicant’s arguments regarding claims 1-8 have been fully considered by Examiner but are not persuasive.  The Applicant submits that the combination of Ho and Jung does not disclose or suggest the limitations of the claimed invention.  Specifically, "the mode change is performed to the center driving mode in the case of determining that the occupant does not have appropriateness as a driver".  Examiner respectfully disagrees.  The center driving mode as disclosed in the Applicant’s Specification as filed occurs due to a “center-side10 communication device that transmits and receives information to and from the vehicle” (pg 3, lines 8-9).   Jung discloses a center-side communication device (Jung [0075] “the communicator…may perform communication with an external device…located externally from the vehicle….(e.g., a cloud server) by using a distant communication module or a near field communication module. When using the distant communication module, the external device).  The “center driving mode” is also disclosed by Jung external from the vehicle (Jung, [0040] “a controller may be…an external device”).  Jung further discloses that the mode change occurs in the center mode (external by the controller based on the appropriateness of the driver) in Jung [0055] “The controller…may control the vehicle…to operate in the autonomous driving mode in consideration of various autonomous driving parameters such as a state of the driver…”).

Regarding Claims 9 and 10, claims 9 and 10 are new claims and have necessitated new grounds of rejection in this Office Action.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 9 recites “wherein the occupant appropriateness detecting device detects identification information of the occupant, and the vehicle-side control device performs the mode change from the manual driving mode to the center driving mode in a case of determining that the occupant does not have appropriateness as a driver based on the identification information”.  This limitation of the detection and driving mode change based on the occupant appropriateness determined by indemnification information of the occupant is not disclosed the Applicant specification as filed and is new subject matter.

Claim 10 recites “the alternative vehicle process, performed by the center-side control device, causes the vehicle-side control device of the other vehicle to perform the automated driving mode while the other vehicle does not have an occupant”.  This limitation of the other vehicle performing the automated drive mode while the other vehicle does not have an occupant is not disclosed in the Applicant specification as filed and is new subject matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. (US 20170090480 A1) in view of Jung et al (US 20170235305 A1).

Regarding claim 1, Ho teaches a vehicle system comprising: a vehicle that includes a vehicle-side control device that controls a traveling condition of the vehicle (Ho, [0037]  “the AVS can operate within the autonomous vehicle...to control various electromechanical interfaces for operating the vehicle on roadways”), 10a vehicle-side communication device that transmits and receives information to and from outside of the vehicle (Ho, [0032] “the AVS can include other functionality, including wireless communication capabilities in order to send and/or receive wireless communications with one or more remote sources, such as provided by remote services”), and a vehicle condition detecting device that detects a condition of the vehicle (Ho, [0039] “The plurality of sensors operate to collectively obtain a complete sensor view of the vehicle, and further obtain information about what is near the vehicle, as well as what is near or in front of a path of travel for the vehicle”); and 15a control center that is provided outside of the vehicle and includes a center-side communication device that transmits and receives information to and from the vehicle (Ho, [0052] “The AV interface  communicates with AVS of the autonomous vehicle”), and a center-side control device that controls the 20traveling condition of the vehicle via the vehicle-side control device (Ho, [0085] “a human assisted response system for autonomous vehicles can implement a remote human operator assistance service in communication with AVS...AVS can include ..communication of select sensor data...communicated to the controller for controlling the vehicle”), wherein the vehicle-side control device controls the traveling condition of the vehicle in any driving mode of an automated driving mode of controlling the traveling condition of the vehicle without an operation of the vehicle-side operation device by the occupant (Ho, [0086]”The vehicle control signals can implement the response action by default, independent of any remote assistance or human intervention”), and  5a center driving mode of controlling the traveling condition of the vehicle by the center-side control device (Ho, [0049] “The remote human operator assistance service communicates with one or more remote human operators, who facilitates remote guidance for the autonomous vehicle”), and the mode change is performed to the center driving mode (Ho, [0149] “the AVS 100 of the autonomous vehicle…can perform in accordance with the response received from the remote service…the communication from the remote service identifies one or more of (i) an action, (ii) set (or sequence of actions), or (iii) response strategy for the…in performing one or more actions.”), 15the vehicle-side control device determines abnormality of the vehicle based on the condition of the vehicle detected by the vehicle condition detecting device (Ho, [0168] “the event or condition is a sensor detected event in which the vehicle detects its own malfunction”), the vehicle-side communication device transmits vehicle abnormality information to the control center when 20the vehicle-side control device determines that the vehicle is abnormal (Ho, [0052] “The AV interface receives event request, indicating that the AVS has detected an event or condition which the AVS does not know (with sufficient confidence) how to handle”), and when the center-side control device acquires the vehicle abnormality information (Ho, [0052] “The AV interface receives event request”), the center-side control device transmits positional information of the vehicle, in 25which the abnormality is detected (Ho, [0052] “ AV data…can include the current location of the autonomous vehicle”), to another vehicle 3416P00027 US01 PYZA-18912-US: Finaldifferent from the vehicle, in which the abnormality is detected (Ho, [0048] “Based on information about the difficulty of certain portions of the route, the human vehicle guide assistance service…can pair a human driven vehicle with the autonomous vehicle…Using location data received from the vehicles” ) and performs an alternative vehicle process of causing the vehicle-side control device of the other vehicle to perform based on the 5positional information of the vehicle in which the abnormality is detected (Ho, [0116] “The HV guidance system can receive a guided assistance request, when…the AVS of an autonomous vehicle encounters an event or condition which drops the confidence value of the AVS in its determination of whether the autonomous vehicle can safely progress…”). 

Ho does not teach an occupant appropriateness detecting device that 5detects appropriateness of an occupant as a driver, in a case where a mode change is performed from the automated driving mode, the mode change is performed to the manual driving mode in the case 10of determining that the occupant detected by the occupant appropriateness detecting device has appropriateness as a driver, and in the case of determining that the occupant does not have appropriateness as a driver.  Additionally, Ho is silent regarding a vehicle-side operation device that is operated by the occupant for driving the vehicle and a manual driving mode of controlling the traveling 25condition of the vehicle through an operation of the 3316P00027 US01 PYZA-18912-US: Final vehicle-side operation device by the occupant. However, Jung teaches these limitations.

Jung teaches one or more vehicles that include an occupant appropriateness detecting device that 5detects appropriateness of an occupant as a driver (Jung, [0172] “The controller 100 determines whether the state of driver is normal or abnormal based on the sensed state of driver”), a vehicle-side operation device that is operated by the occupant for driving the vehicle (Jung, Fig 2B Box 201-steering device, Box 202-acceleration device), a manual driving mode of controlling the traveling 25condition of the vehicle through an operation of the 3316P00027 US01 PYZA-18912-US: Final vehicle-side operation device by the occupant (Jung, [0092] “The ADAS may receive the request signal for switching to the manual driving mode, and determine the driving state of the vehicle…ADAS may determine a range of the driver's...”), the mode change is performed to the center driving mode in the case 10of determining that the occupant detected by the occupant appropriateness detecting device has appropriateness as a driver (Jung, [0173] “When the state of driver is normal, the controller controls the vehicle to operate in the manual control mode...”) and the mode change to manual driving mode is not performed in the case of determining that the occupant does not have appropriateness as a driver (Jung, [0140] “When the driver fatigue is not less than the certain value, the controller…receives a request to switch to the manual driving mode regarding the vehicle…In response to the received switch request, the controller…controls the vehicle…to operate in the manual driving mode”).  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention Ho to include the driver appropriateness detection and only change to manual driving if the driver has appropriateness as taught by Jung in order to anticipate the driver’s readiness to assume control and maintain autonomous control if the driver is not ready in order to improve safety by preventing a mode change to an unprepared driver (Jung [0008-9]).

Further, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ho such that the autonomous vehicle was also capable of manual driving mode via a vehicle side operation device as taught by Jung because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results, namely the option of driving the vehicle manually.

Ho teaches that the assistance vehicle is “human driven”. Therefore, Ho does not teach that the assistance vehicle performs “the automated driving mode”. However, Ho does disclose that automated driving was known in the art, e.g. autonomous vehicle 101 and “a fleet of vehicles including autonomous vehicles” (Ho, [0131]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ho such that the assistance vehicle traveled autonomously, at least to the problematic location, in order to alleviate the human driver of the driving burden up to that point.

Regarding claim 2, Ho teaches the vehicle system according to claim 1, wherein the control center includes a remote operation device 10with which a remote operator operates the vehicle (Ho,  [0049] “The remote human operator assistance service communicates with one or more remote human operators, who facilitates remote guidance for the autonomous vehicle”) and the center-side control device controls the traveling condition of the vehicle based on an operation amount of an operation of the vehicle by the remote operator using the remote operation device in the center driving mode (Ho, [0085] “a human assisted response system for autonomous vehicles can implement a remote human operator assistance service in communication with AVS...AVS can include ...communication of select sensor data...communicated to the controller for controlling the vehicle”).  

Regarding claim 3, Ho teaches the vehicle system according to claim 1, wherein the vehicle includes a vehicle part condition detecting device that detects a condition of a vehicle part that configures the vehicle (Ho, [0168] “…the event or condition is a sensor detected event in which the vehicle detects its own malfunction” ), the vehicle-side communication device transmits at least vehicle part condition information indicating the condition of the vehicle part detected by the vehicle part condition detecting device to the control center (Ho, [0052]  ”The AV interface receives event request, indicating that the AVS has detected an event or condition which the AVS does not know (with sufficient confidence) how to handle”; [0179]: “the network service can use other information provided by the AVS…such as information as to why the particular failsafe trajectory…occurred…e.g., bad weather and visibility, or road conditions too difficult to maneuver, computer failure etc…”), the control center includes 25a storage device that stores the vehicle part 3516P00027 US01 PYZA-18912-US: Finalcondition information in at least the vehicles (Ho, [0101] “memory resources…for storing information and instructions which are executable by the processor…also may be used for storing temporary variables or other intermediate information during execution of instructions to be executed by the processor ”), a vehicle part abnormality predicting device that predicts abnormality of the vehicle part based on the 5vehicle part condition information that is stored in the storage device (Ho, [0167] “AVS…can anticipate or plan for a variety of different events…software malfunctioning…hardware malfunction”; [0171-173] “response to a particular type of disabling failure…[e.g.] malfunction or degradation of a vehicle component…primary sensor(s) are disabled…braking degradation or failure”; [0136] “regarding prediction that vehicle will need assistance or based on conditions/events”; [0107] “regarding the remote service anticipating/predicting conditions or events”), and the vehicle-side control device performs a mode change from the automated driving mode to the manual driving mode or the center driving mode in a case where the vehicle part 10abnormality predicting device predicts abnormality of the vehicle part (Ho [0050] “the remote human operator can provide input which is received by AVS as instructions…The controller  can use the input to control the vehicle interface subsystem and its various interfaces, so as to handle the…condition…”; [0083] “the human operators can remotely assist the autonomous vehicle when…a confidence in the safety of the autonomous vehicle is negatively affected”; [0167]: “anticipate or plan”).

Regarding claim 4, Ho teaches the vehicle system according to claim 2, wherein the vehicle includes a vehicle part condition detecting device that detects a condition of a vehicle part that configures the vehicle (Ho, [0168] “…the event or condition is a sensor detected event in which the vehicle detects its own malfunction” ), the vehicle-side communication device transmits at least vehicle part condition information indicating the condition of the vehicle part detected by the vehicle part condition detecting device to the control center (Ho, [0052]  ”The AV interface receives event request, indicating that the AVS has detected an event or condition which the AVS does not know (with sufficient confidence) how to handle”; [0179]: “the network service can use other information provided by the AVS 1600, such as information as to why the particular failsafe trajectory 1653 occurred (e.g., bad weather and visibility, or road conditions too difficult to maneuver, computer failure etc”), the control center includes 25a storage device that stores the vehicle part 3516P00027 US01 PYZA-18912-US: Finalcondition information in at least the one or more vehicles (Ho, [0101] “memory resources…for storing information and instructions which are executable by the processor…also may be used for storing temporary variables or other intermediate information during execution of instructions to be executed by the processor”), a vehicle part abnormality predicting device that predicts abnormality of the vehicle part based on the 5vehicle part condition information that is stored in the storage device (Ho, o, H[0167]: “AVS…can anticipate or plan for a variety of different events…software malfunctioning…hardware malfunction”; [0171-173] “response to a particular type of disabling failure…[e.g.] malfunction or degradation of a vehicle component…primary sensor(s) are disabled…braking degradation or failure” [0136] “regarding prediction that vehicle will need assistance or based on conditions/events”; [0107] “regarding the remote service anticipating/predicting conditions or events”), and the vehicle-side control device performs a mode change from the automated driving mode to the manual driving mode or the center driving mode in a case where the vehicle part 10abnormality predicting device predicts abnormality of the vehicle part (Ho [0050] “the remote human operator can provide input which is received by AVS as instructions…The controller can use the input to control the vehicle interface subsystem and its various interfaces, so as to handle the…condition…; [0083] “the human operators can remotely assist the autonomous vehicle when…a confidence in the safety of the autonomous vehicle is negatively affected” ; [0167] “anticipate or plan”).


Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. (US 20170090480 A1)  in view of Jung et al. (US 20170235305 A1) and Choi et al. (US 20170090475 A1).

Regarding claim 5, Ho teaches the vehicle system according to claim 1.  Ho does not teach wherein the occupant appropriateness detecting device detects at least biological information of the occupant, the vehicle-side communication device transmits at least the biological information detected by the occupant 15appropriateness detecting device to the control center, the control center includes a storage device that stores the biological information in at least the one or more vehicles, and an occupant abnormality predicting device that 20predicts abnormality of the occupant based on the biological information that is stored in the storage device.  However, Choi teaches these limitations.

Choi teaches wherein the occupant appropriateness detecting device detects at least biological information of the occupant (Choi, [0046] “The wearable device may include a biosignal sensor….The biosignal sensor may be, for example, a photoplethysmogram (PPG) sensor. The biosignal sensor may measure a biosignal, such as, for example, an electrocardiogram (ECG), an electromyogram (EMG), a PPG, an electroneurogram (ENG), an electroencephalogram (EEG), a heart rate, a blood pressure, a blood sugar, an oxygen saturation level (SpO.sub.2), a respiration, a pulse, a galvanic skin response (GSR), or an impedance of the driver”) , the vehicle-side communication device transmits at least the biological information detected by the occupant 15appropriateness detecting device to the control center (Choi, [0064] “The driver monitoring apparatus may directly communicate with the wearable device, or may be connected to the wearable device through a control server”), the control center includes a storage device that stores the biological information in at least the one or more vehicles (Choi, [0108] “store  data in response to execution of the instructions”), and an occupant abnormality predicting device that 20predicts abnormality of the occupant based on the biological information that is stored in the storage device (Choi, [0073] “the driver monitoring apparatus determines whether the driver is in a normal driving state in which the driver is able to drive the vehicle normally using the information collected from the monitoring devices”).

Ho also does not teach the vehicle-side control device performs a mode change from the manual driving mode to the automated driving mode 25or the center driving mode in a case where the occupant 3716P00027 US01 PYZA-18912-US: Final abnormality predicting device predicts abnormality of the occupant.  However Jung teaches this limitation (Jung, Fig 5B shows mode change process based on occupant abnormality prediction).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of modified Ho to transmit driver biological sensor data to the control center to predict abnormality of the driver as taught by Choi and mode change from manual to automated driving based on predicted abnormality of the occupant as taught by Jung in order to anticipate the driver’s ability to maintain control of the vehicle and change to autonomous driving if an abnormality occurs with the driver in order to improve safety.
 
Regarding claim 6, Ho teaches the vehicle system according to claim 2. Ho does not teach wherein the occupant appropriateness detecting device detects at least biological information of the occupant, the vehicle-side communication device transmits at least the biological information detected by the occupant 15appropriateness detecting device to the control center, the control center includes a storage device that stores the biological information in at least the one or more vehicles, and an occupant abnormality predicting device that 20predicts abnormality of the occupant based on the biological information that is stored in the storage device.  However, Choi teaches these limitations.

Choi teaches wherein the occupant appropriateness detecting device detects at least biological information of the occupant (Choi, [0046] “The wearable device may include a biosignal sensor….The biosignal sensor may be, for example, a photoplethysmogram (PPG) sensor. The biosignal sensor may measure a biosignal, such as, for example, an electrocardiogram (ECG), an electromyogram (EMG), a PPG, an electroneurogram (ENG), an electroencephalogram (EEG), a heart rate, a blood pressure, a blood sugar, an oxygen saturation level (SpO.sub.2), a respiration, a pulse, a galvanic skin response (GSR), or an impedance of the driver”) , the vehicle-side communication device transmits at least the biological information detected by the occupant 15appropriateness detecting device to the control center (Choi, [0064] “The driver monitoring apparatus may directly communicate with the wearable device, or may be connected to the wearable device through a control server”), the control center includes a storage device that stores the biological information in at least the one or more vehicles (Choi, [0108] “store data in response to execution of the instructions”), and an occupant abnormality predicting device that 20predicts abnormality of the occupant based on the biological information that is stored in the storage device (Choi, [0073] “the driver monitoring apparatus determines whether the driver is in a normal driving state in which the driver is able to drive the vehicle normally using the information collected from the monitoring devices”).

Ho also does not teach the vehicle-side control device performs a mode change from the manual driving mode to the automated driving mode 25or the center driving mode in a case where the occupant 3716P00027 US01 PYZA-18912-US: Final abnormality predicting device predicts abnormality of the occupant.  However Jung teaches this limitation (Jung, Fig 5B shows mode change process based on occupant abnormality prediction).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of modified Ho to transmit driver biological sensor data to the control center to predict abnormality of the driver as taught by Choi and mode change from manual to automated driving based on predicted abnormality of the occupant as taught by Jung in order to anticipate the driver’s ability to maintain control of the vehicle and change to autonomous driving if an abnormality occurs with the driver in order to improve safety.

Regarding claim 7, Ho teaches the vehicle system according to claim 3. Ho does not teach wherein the occupant appropriateness detecting device detects at least biological information of the occupant, the vehicle-side communication device transmits at least the biological information detected by the occupant 15appropriateness detecting device to the control center, the control center includes a storage device that stores the biological information in at least the one or more vehicles, and an occupant abnormality predicting device that 20predicts abnormality of the occupant based on the biological information that is stored in the storage device.  However, Choi teaches these limitations.

Choi teaches wherein the occupant appropriateness detecting device detects at least biological information of the occupant (Choi, [0046] “The wearable device may include a biosignal sensor….The biosignal sensor may be, for example, a photoplethysmogram (PPG) sensor. The biosignal sensor may measure a biosignal, such as, for example, an electrocardiogram (ECG), an electromyogram (EMG), a PPG, an electroneurogram (ENG), an electroencephalogram (EEG), a heart rate, a blood pressure, a blood sugar, an oxygen saturation level (SpO.sub.2), a respiration, a pulse, a galvanic skin response (GSR), or an impedance of the driver”) , the vehicle-side communication device transmits at least the biological information detected by the occupant 15appropriateness detecting device to the control center (Choi, [0064] “The driver monitoring apparatus may directly communicate with the wearable device, or may be connected to the wearable device through a control server”), the control center includes a storage device that stores the biological information in at least the one or more vehicles (Choi, [0108] “store data in response to execution of the instructions”), and an occupant abnormality predicting device that 20predicts abnormality of the occupant based on the biological information that is stored in the storage device (Choi, [0073] “the driver monitoring apparatus determines whether the driver is in a normal driving state in which the driver is able to drive the vehicle normally using the information collected from the monitoring devices”).

Ho also does not teach the vehicle-side control device performs a mode change from the manual driving mode to the automated driving mode 25or the center driving mode in a case where the occupant 3716P00027 US01 PYZA-18912-US: Final abnormality predicting device predicts abnormality of the occupant.  However Jung teaches this limitation (Jung, Fig 5B shows mode change process based on occupant abnormality prediction).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of modified Ho to transmit driver biological sensor data to the control center to predict abnormality of the driver as taught by Choi and mode change from manual to automated driving based on predicted abnormality of the occupant as taught by Jung in order to anticipate the driver’s ability to maintain control of the vehicle and change to autonomous driving if an abnormality occurs with the driver in order to improve safety.

Regarding claim 8, Ho teaches the vehicle system according to claim 4. Ho does not teach wherein the occupant appropriateness detecting device detects at least biological information of the occupant, the vehicle-side communication device transmits at least the biological information detected by the occupant 15appropriateness detecting device to the control center, the control center includes a storage device that stores the biological information in at least the one or more vehicles, and an occupant abnormality predicting device that 20predicts abnormality of the occupant based on the biological information that is stored in the storage device.  However, Choi teaches these limitations.

Choi teaches wherein the occupant appropriateness detecting device detects at least biological information of the occupant (Choi, [0046] “The wearable device may include a biosignal sensor….The biosignal sensor may be, for example, a photoplethysmogram (PPG) sensor. The biosignal sensor may measure a biosignal, such as, for example, an electrocardiogram (ECG), an electromyogram (EMG), a PPG, an electroneurogram (ENG), an electroencephalogram (EEG), a heart rate, a blood pressure, a blood sugar, an oxygen saturation level (SpO.sub.2), a respiration, a pulse, a galvanic skin response (GSR), or an impedance of the driver”) , the vehicle-side communication device transmits at least the biological information detected by the occupant 15appropriateness detecting device to the control center (Choi, ([0064] “The driver monitoring apparatus may directly communicate with the wearable device, or may be connected to the wearable device through a control server”), the control center includes a storage device that stores the biological information in at least the one or more vehicles (Choi, [0108] “store data in response to execution of the instructions”), and an occupant abnormality predicting device that 20predicts abnormality of the occupant based on the biological information that is stored in the storage device (Choi, [0073] “the driver monitoring apparatus determines whether the driver is in a normal driving state in which the driver is able to drive the vehicle normally using the information collected from the monitoring devices”).

Ho also does not teach the vehicle-side control device performs a mode change from the manual driving mode to the automated driving mode 25or the center driving mode in a case where the occupant 3716P00027 US01 PYZA-18912-US: Final abnormality predicting device predicts abnormality of the occupant.  However Jung teaches this limitation (Jung, Fig 5B shows mode change process based on occupant abnormality prediction).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of modified Ho to transmit driver biological sensor data to the control center to predict abnormality of the driver as taught by Choi and mode change from manual to automated driving based on predicted abnormality of the occupant as taught by Jung in order to anticipate the driver’s ability to maintain control of the vehicle and change to autonomous driving if an abnormality occurs with the driver in order to improve safety.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. (US 20170090480 A1) in view of Jung et al. (US 2017/0235305 A1) in further view of Yoshida et al. (US 20170225677 A1)

Regarding Claim 9, Ho teaches the vehicle system according to claim 1.  Ho does not teach wherein the occupant appropriateness detecting device detects identification information of the occupant, and the vehicle-side control device performs the mode change from the manual driving mode to the center driving mode in a case of determining that the occupant does not have appropriateness as a driver based on the identification information.  However, Becker teaches these limitations.

Yoshida teaches wherein the occupant appropriateness detecting device detects identification information of the occupant (Yoshida, [0112] the controller…recognizes seating of the driver and confirms who the driver is. After confirming the driver, the controller…proceeds to…and determines whether emotion data about the driver is stored. The emotion data records what uneasiness the driver feels on what road and in which traveling state”), and the vehicle-side control device performs the mode change from the manual driving mode to the center driving mode in a case of determining that the occupant does not have appropriateness as a driver based on the identification information Yoshida, [0059] “[0059] The center server…of an information center transmits information necessary for the vehicle. The controller…an receive this information via the communicator”, [0103] “provides control to change between operation modes based on the occupant information, namely, from…the manual operation mode to the automated driving mode. For example, a user state is detected at the time to change the operation mode”).  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention Ho to include occupant appropriateness detecting device detects identification information of the occupant, and the vehicle-side control device performs the mode change from the manual driving mode to the center driving mode in a case of determining that the occupant does not have appropriateness as a driver based on the identification information as taught by Yoshida in  order to provide “a change of operation mode (automated driving…) is accompanied by notification corresponding to a user property (personality or athletic ability) in order to ensure the safety of the user (driver or fellow passenger). (Yoshida, [0065]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. (US 20170090480 A1) in view of Jung et al. (US 2017/0235305 A1) in further view of Mudalige et al. (US 20100256852 A1)
Regarding Claim 10, Ho teaches the vehicle system according to claim 1.  Ho does not teach wherein the alternative vehicle process, performed by the center-side control device, causes the vehicle-side control device of the other to perform the automated driving mode while the other vehicle does not have an occupant.  However, Muldalige teaches these limitations.
Mudalige teaches the vehicle system according to claim 1.  Ho does not teach wherein the alternative vehicle process (Mudalige, [0128] “commands can then be sent to the Follower Vehicles through DSRC device, Examiner interprets alternative vehicle process as control of a vehicle of than the host vehicle) performed by the center-side control device (Mudalige, [0128] “autonomous controller”), causes the vehicle-side control device of the other vehicle (Mudalige, Fig 1 shows host vehicle and with other vehicle, [0128] “autonomous controller…can be operated in a Follower Vehicle” Examiner interprets “Follower Vehicle” as other vehicle) to perform the automated driving mode while the other vehicle does not have an occupant [Mudalige [0123] “automated control of the vehicle can be achieved independently of the occupant's presence of the vehicle”).


It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of modified Ho to the alternative vehicle process, performed by the center-side control device, causes the vehicle-side control device of the other to perform the automated driving mode while the other vehicle does not have an occupant as taught by Mudalige in order to autonomously control the vehicle to  execute fail-safe procedures…align the vehicle's heading with the current roadway's direction of travel (Mudalige, [105]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sako et al. (US 20170123423 A1) discloses an automatic driving mode with no driver present in the vehicle (Sako, [0049] “The automatic driving vehicle…according to this embodiment can carry out the autonomous traveling by means of the automatic driving mode even though no driver exists therein”).
Fairchild et al. (US 20170277191 A1) discloses a center side control device (Fairchild, Fig 5 410 shows the server computing device including instructions).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOYA PETTIEGREW whose telephone number is (313)446-6636.  The examiner can normally be reached on 8:30pm - 5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.P./Examiner, Art Unit 3662                                                                                                                                                                                                        
/REDHWAN K MAWARI/Primary Examiner, Art Unit 3662